Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 10, 1991, convicting him of burglary in the third degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s contention that the prosecution failed to prove the element of "intent to commit a crime”, a necessary element for a conviction of burglary in the third degree, is without merit. The defendant was found by the police inside a grocery store at approximately 6:30 a.m., when the store was closed and locked. The only way the defendant could have entered the store was through a two-foot wide hole, 11 feet above the ground, that had been made by bending back a metal sign above the awning. The police officer who arrested the defendant after ordering him out of the store observed that the store had been ransacked. The owner of the *411store testified that several cartons of cigarettes and two or three cases of beer were missing, as well as $100 from the cash register. Based on the defendant’s conduct and the surrounding circumstances, the trial court properly inferred that the defendant intended to commit a crime (see, People v Barnes, 50 NY2d 375; People v Gates, 170 AD2d 971; People v Rodriquez, 144 AD2d 501).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.